DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2. 	This non-final office action is in response to applicant’s filing of Application 17/012,435 on September 4, 2020. Claims 22-42 are currently pending and examined.

Information Disclosure Statement
3. 	The information disclosure statements (IDS) submitted on 9/4/2020 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits. 
 				
Continuation 
4. 	This application is a continuation of 16/111,883, filed 08/24/2018, now U.S. Patent No. 10/769,573.  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents). Claims 22-42 are pending.
			

Double Patenting
5. 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
6. 	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	          Claims 22-42 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10/762,563.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before". in re Karlson, 136 USPQ 184 (CCPA 1963). 
	Claims 22-42 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10/089,588.  

Although the conflicting claims are not identical, they are not patentably distinct from each other because it is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before". in re Karlson, 136 USPQ 184 (CCPA 1963.

				Allowable Subject Matter
7. 	Claims 22-42 would be allowable if overcome the double patenting rejection. 
 	The following is an examiner’s statement of reasons for allowance:
	The prior art references most closely resembling Applicant’s claimed invention are Heath (US Application No. 2013/0073336) in view of Hamilton, II et al (US Patent No. 8,527,307). Heath and Hamilton, II et al failed to teach generating, by the one or more processing devices, a graphical user interface (GUI) for gathering feedback regarding the particular user based on the determined areas of performance behaviors for which feedback regarding the particular user is missing or which feedback exists from less than a certain number of the one or more users; and generating, by the one or more processing devices, a display which a manager of the particular user is enabled to view one or both of: quantitative feedback for the particular user; and qualitative feedback for the particular user as recited in independent claims 1 and 36.
 	The prior art references most closely resembling Applicant’s claimed invention are Heath (US Application No. 2013/0073336) in view of Hamilton, II et al (US Patent No. 8,527,307). Heath and Hamilton, II et al failed to teach generate a graphical user interface (GUI) for gathering feedback regarding the particular user based on the determined areas of performance behaviors for which feedback regarding the particular user is missing or which feedback exists from less than a certain number of the one or more users; and generate a display which a manager of the particular user is enabled to view one or both of: quantitative feedback for the particular user; and qualitative feedback for the particular user as recited in independent claims 22 and 29.

Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO 892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732. The examiner can normally be reached M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROMAIN JEANTY/Primary Examiner, Art Unit 3623